Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application Ser. No. 17/324,283 filed 05/19/2021, U.S. PG Publication 2021/0273242. It is also in response to information disclosure statement, IDS, also filed 05/19/2021. 
This application claims benefit of priority to U.S. Provisional Application 61/694,337 filed 08/29/2012, and to U.S. Provisional Application No. 61/723,992 filed 11/8/2012. This Application is also divisional of 14/011,804 filed 08/28/2013, now U. S. Patent 11,217,797.  
Claims 1-11 are currently pending in this application. All the claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 05/19/2021are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (U.S. PG Publication 2011/0207018, cited in the information disclosure statement filed 05/19/2021) in view of Farrington et al. (U.S. 2008/0107952; also cited in the information disclosure statement filed 05/19/2021). 
Regarding claim 1 Nakagawa discloses  fuel cell stack (Nakagawa Fig 14) and describes the method of operation of the fuel cell where the fuel cells  are separated by separators including reaction gas channels (Nakagawa paragraph 0028), considered equivalent to the interconnects, and provides for flowing a fuel from a fuel inlet hole (equivalent to the opening) to the reaction gas channels (Nakagawa paragraph 0029), equivalent to the primary flow field, and to the discharge manifold hole (Nakagawa paragraph 0028) equivalent to the fuel outlet opening through channels. Nakagawa discloses the reaction gas flow through the inlet gas distribution fuel channels 330 located between fuel ribs 331 in a primary flow field on a first side of the interconnects (Nakagawa Fig. 4, paragraph 0028-0030, 0130). Nakagawa discloses a method that provides oxidizing gas on one side of the interconnect that extend from a first outer edge of the interconnects to a second opposing outer edge of the interconnects (Nakagawa Fig. 3, paragraph 0045) and air is employed as the oxidizing gas (Nakagawa paragraph 0243). Nakagawa is silent about a method that provides wherein a larger fuel mass flow is directed to the fuel channels extending along a periphery of the primary flow field than to fuel channels extending through a middle of the primary flow field. Farrington discloses in fuel cells channels that are closer to the manifold will receive reactant gas at a higher pressure (i.e. larger mass) than channels that are further from the inlet opening (Farrington paragraph 0008). The channels at the periphery are further than those at the center, and tend to get less gas flow (i.e. less gas mass flow), and consequently the periphery region of the fuel cell gets less reaction and is deprived of reaction gas as compared to the center, and it tends to get less gas mass flow. Farrington, therefore, teaches the need to achieve more uniform channels-to-channel reaction gas flow distribution (Farrington paragraph 0044). Farrington disclose a uniform channel-to-channel reaction gas flow distribution can, therefore, be achieved by changing the pressure of the gas flow at the inlet by employing of recesses 54,70 to decrease fluid velocity as it is supplied to the flow channels (Farrington Fig. 3A, 3B, paragraph 0044), thus directing less gas mass flow through the flow channels closes to the inlet, and as a result directing large gas flow towards the periphery channels that Farrington recognizes as getting less gas flow (Farrington paragraph 0008), since, according to Farrington, the channels that are closer to the manifold will receive reactant gas at higher pressure (i.e. large mass flow) of the gas than those further in the peripheral region away from the inlet opening (Farrington paragraph 0008) in the absence of disclosed recesses 54, 70 (Farrington, Fig. 3A, 3B, paragraph 0044).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fuel cell of Nakagawa by the teaching of Farrington and to have directed a larger fuel mass flow towards the channels extending along the periphery of the primary flow field than to the fuel channels through the middle of the primary flow field in order to alleviate the shortage of reaction gas on the periphery channels that are further removed as taught by Farrington (Farrington paragraph 0008) and achieve more uniform channel-to-channel flow distribution (Farrington paragraph 0044). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding claim 2 Nakagawa discloses a method that provides oxidizing gas on one side of the interconnect that extend from a first outer edge of the interconnects to a second opposing outer edge of the interconnects (Nakagawa Fig. 3, paragraph 0045) and air is employed as the oxidizing gas (Nakagawa paragraph 0243) 
Regarding claim 3 Nakagawa discloses reaction gas supply manifold (Nakagawa paragraph 0093) and the interconnects are externally manifolded for oxidizing gas (Nakagawa paragraph 0127) and the oxidizing gas can be air (Nakagawa paragraph 0243).  
Regarding claim 7 Nakagawa discloses the reaction gas inlet is formed diagonally opposite to the reaction gas outlet hole (Nakagawa paragraph 0076). Therefore, in such an arrangement the fuel flow path from the fuel inlet opening to the fuel outlet opening through the fuel channels extending along the periphery of the primary flow field is longer than the fuel flow path from the fuel inlet opening to the fuel outlet opening through the fuel channels extending through the middle of the primary flow field.
Regarding claim 8 and 9 Farrington discloses in fuel cells channels that are closer to the manifold will receive reactant gas at a higher pressure (i.e. larger mass) than channels that are further from the inlet opening (Farrington paragraph 0008). The channels at the periphery are further than those at the center, and tend to get less gas flow (i.e. less gas mass flow), and consequently the periphery region of the fuel cell gets less reaction and is deprived of reaction gas as compared to the center, and it tends to get less gas mass flow. Farrington teaches the method to achieve more uniform channels-to-channel reaction gas flow distribution (Farrington paragraph 0044), and consequently achieve uniform fuel utilization, and prevent fuel starvation across the primary flow field. 
Regarding claim 10 Nakagawa discloses a method of a fuel cell that offers high power generation (Nakagawa paragraph 0042) equivalent to generating electric current from the fuel cell stack.
  Regarding claim 11 Nakagawa discloses a method of operating a polymer electrolyte fuel cell (Nakagawa Abstract, paragraph 0026) but is silent about the method wherein the fuel cells comprise solid oxide fuel cells. Farrington discloses a method of reaction gas distribution in the channels of the interconnect of fuel cells, and where uniform channels-to-channels flow distribution and uniform fuel utilization is achieved in all the channels (Farrington paragraph 0044), and the invention of Farrington is related to solid oxide fuel cells and to other type of fuel cells such as phosphoric acid fuel cell and polymer electrolyte fuel cell. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fuel cell of Nakagawa by the teaching of Farrington and used a solid oxide fuel cell disclosed by Farrington in the method of Nakagawa. Such a modification is considered according to the MPEP simple substitution of one known element for another to obtain predictable results (MPEP 2143 I B).
 
Claim 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (U.S. PG Publication 2011/0207018, cited in the information disclosure statement filed 05/19/2021) in view of Farrington et al. (U.S. 2008/0107952; also cited in the information disclosure statement filed 05/19/2021), and further in view of Yang (U.S. PG Publication 2005/0130016) 

The discussion of Nakagawa and Farrington as applied to claim 1 and 2 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 4 and 5 Nakagawa discloses the interconnect includes a fuel gas supply inlet 110 (Nakagawa paragraph 0128), but Nakagawa is silent about a depressed region surrounding the fuel inlet opening that corresponds with an elevated region on the second side of the interconnects as recited in claim 4, or an elevated region surrounding the fuel inlet opening that corresponds with a depressed region on the second side of the interconnects as recited in claim 5. Yang discloses a fuel cell stack (Yang paragraph 0016) and a sealing structure for fuel cell assembly by plurality of single cells (Yang paragraph 0017), the cell comprises of an anode plate formed with a plurality of anode gas channels and a cathode plate with cathode gas channels with serving as separator (Yang paragraph 0031) considered equivalent to the interconnect. The anode plate is formed with a hydrogen inlet and an air inlet and corresponding outlets (Yang paragraph 0031); similarly, the cathode plate has hydrogen inlet and air inlet and corresponding outlets (Yang paragraph 0032), and when the cathode plate and anode plate are superimposed on the anode plate the respective inlets and outlets are located oppositely and communicate respectively (Yang paragraph 0033). The hydrogen inlet in the anode plate has an elevated portion, and the hydrogen inlet in the cathode has a depressed portion and an elevated portion (Yang Fig. 5A) and when the cell is assembled the elevated portion of the anode hydrogen inlet matches and corresponds to the depressed portion of the hydrogen inlet of the cathode plate (Yang Fig. 5A) and the depressed portion and elevated portion provide accommodating for the sealing member 4 and 5 (Yang Fig. 5A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the gas inlet and outlet in the interconnect of Nakagawa and to have made such a depressed region and an elevated region surrounding the fuel gas inlet opening so that they provide for accommodating a sealing member as taught by Yang (Yang Fig. 5A, 6A). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (U.S. PG Publication 2011/0207018, cited in the information disclosure statement filed 05/19/2021) in view of Farrington et al. (U.S. 2008/0107952; also cited in the information disclosure statement filed 05/19/2021), and further in view of Janousek et al. (U.S. PG Patent 8,840,833)
The discussion of Nakagawa and Farrington as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 6 Nakagawa is silent about the interconnect is made of a chromium and iron alloy having the composition 94 to 96 chromium weight percent, and 4 to 6 weight percent iron. Janousek discloses a method of making fuel cell interconnect formed from chromium-iron alloy (Janousek col. 1 lines 64-67), and the alloy has a composition of 4-6, such as 5 wt%/ 94-96, such as 95 wt% chromium (Janousek col. 2 line 64-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the interconnect of Nakagawa as modified by Farrington by the teaching of Janousek and made it of a chromium and iron alloy since Janousek discloses that interconnect for SOFC are commonly made of a high temperature corrosion resistant CrFe alloy (i.e. chromium-iron alloy) (Janousek col. 1 lines 29-32).  According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The disclosed range of Janousek is identical to the claimed range, and Janousek also discloses at least one specific composition of iron 5 wt%, and chromium 95 wt %. that is included in the claimed range According to the MPEP, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722